Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (U.S. 2016/0197069 A1, hereinafter refer to Morrow) in view of Yokoyama et al. (U.S. 2015/0060967 A1, hereinafter refer to Yokoyama).
Regarding Claim 1: Morrow discloses an apparatus (see Morrow, Figs.1A and 2A-2B as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    825
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    963
    media_image2.png
    Greyscale

a circuit structure comprising a first side comprising a device layer (200/210/221/222) comprising a plurality of devices and an opposite second side (see Morrow, Figs.1A and 2A-2B as shown above);
an electrically conductive contact (233A) coupled to a semiconductor body (221/222) of one of the plurality of devices on the first side, the semiconductor body (221/222) having a top surface and a bottom surface, and the electrically conductive contact (233A) over the top surface of the semiconductor body (221/222) (see Morrow, Figs.1A and 2A-2B as shown above);
a first electrically conductive interconnect (130A) disposed on the second side of the structure and coupled to the electrically conductive contact (233A) (note: source/drain metallization 233A electrically couples with source/drain metallization 130A indirectly by way of intervening intra-level interconnect metallization 142A disposed below transistor level 200) (see Morrow, Figs.1A and 2A-2B as shown above and ¶ [0040]);
a backside contact (142A) vertically between the electrically conductive contact (233A) and the first electrically conductive interconnect (130A), the backside contact 142A) in direct contact with the electrically conductive contact (233A) and the first electrically conductive interconnect (130A), wherein the backside contact (142A) extends laterally beneath the semiconductor body (221/222) of the one of the plurality of devices on the first side, and wherein the backside contact (142A) meets the electrically conductive contact (233A) at a location beneath the bottom surface of the semiconductor body (221/222) (note: source/drain metallization 233A extends past (below) source/drain semiconductor bottom surface 226A and through inter-level dielectric layer 210 to contact a portion of intra-level interconnect metallization 142A in lateral alignment with source/drain metallization 233A. source/drain metallization 233A electrically couples with source/drain metallization 130A indirectly by way of intervening intra-level interconnect metallization 142A disposed below transistor level 200) (see Morrow, Figs.1A and 2A-2B as shown above and ¶ [0039]- ¶ [0040]).
Morrow is silent upon explicitly disclosing a separable electrically conductive interconnect wherein a second electrically conductive interconnect coupled to the one of the plurality of devices from the first side, the second electrically conductive interconnect over and directly on the electrically conductive contact.
However, Morrow teaches an integral electrically conductive interconnect layer (233A) as shown above; therefore, integral electrically conductive interconnect layer (233A) anticipates the separable electrically conductive interconnect layers.
Note: making separable electrically conductive interconnect layers is not sufficient by itself to patentably distinguish over an otherwise integral electrically 
In addition, before effective filing date of the claimed invention the disclosed separable electrically conductive interconnect layers wherein a second electrically conductive interconnect coupled to the one of the plurality of devices from the first side, the second electrically conductive interconnect over and directly on the electrically conductive contact in order to form a source/drain interconnect structure.
For support see Yokoyama, which teaches wherein a second electrically conductive interconnect (SL) coupled to the one of the plurality of devices from the first side, the second electrically conductive interconnect (SL) over and directly on the electrically conductive contact (29A) 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Morrow and Yokoyama to enable separable electrically conductive interconnect layers wherein a second electrically conductive interconnect (SL) coupled to the one of the plurality of devices from the first side, the second electrically conductive interconnect (SL) over and directly on the electrically conductive contact (29A) as taught by Yokoyama in order to form a source/drain interconnect structure (see Yokoyama, Fig.29).
Regarding Claim 2: Morrow as modified teaches an apparatus as set forth in claim 1 as above. The Modification of Morrow further teaches wherein the one of the plurality of devices comprises a body (221/222) including a first sidewall and an opposing second sidewall, wherein the electrically conductive contact (233A) is 
Regarding Claim 3: Morrow as modified teaches an apparatus as set forth in claim 2 as above. The Modification of Morrow further teaches wherein the electrically conductive contact (233A) comprises a first portion that is disposed on the first sidewall of the one of the plurality of devices and a second portion that is disposed on the second sidewall, wherein each of the first portion and the second portion separately extend from the one of the plurality of devices in a direction of the second side of the structure (see Morrow, Figs.1A and 2A-2B as shown above).
Regarding Claim 4: Morrow as modified teaches an apparatus as set forth in claim 3 as above. The Modification of Morrow further teaches wherein the backside contact (142A) is coupled to each of the first portion and the second portion of the electrically conductive contact (233A) (see Morrow, Figs.1A and 2A-2B as shown above).
Regarding Claim 6: Morrow as modified teaches an apparatus as set forth in claim 1 as above. The Modification of Morrow further teaches wherein the one of the plurality of devices comprises a non-planar transistor device comprising a source and a drain comprising a body (221/222) including a first sidewall and an opposing second sidewall, wherein the electrically conductive contact (233A) is coupled to one of the source and drain and such coupling is disposed on each of the first sidewall and the second sidewall of the body (221/222) (see Morrow, Figs.1A and 2A-2B as shown above). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BITEW A DINKE/Primary Examiner, Art Unit 2896